NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                 No. 12-3119
                                _____________

                        UNITED STATES OF AMERICA

                                       v.

                          CAMERON L. JACKSON,
                                           Appellant
                             _____________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                     District Court No. 3-11-cr-00211-001
                District Judge: The Honorable Edwin M. Kosik

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               January 6, 2014

           Before: SMITH, SHWARTZ and SCIRICA, Circuit Judges

                           (Filed: January 15, 2014)
                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

     Cameron Jackson pleaded guilty in the United States District Court for the

Middle District of Pennsylvania to a one count indictment charging him with

possession of cocaine base with intent to distribute in violation of 21 U.S.C.
§ 841(a)(1). The presentence report determined that Jackson was a career offender

under U.S.S.G. § 4B1.1.      As a result, the offense level and criminal history

category were enhanced to 29 and VI, respectively, yielding a guideline range of

151 to 188 months. Although Jackson initially challenged the career offender

assessment, his counsel subsequently conceded at the sentencing hearing that the

determination was consistent with this court’s decision in United States v. Stinson,

592 F.3d 460 (3d Cir. 2010). The District Court rejected Jackson’s argument that

the guideline range of 151 to 188 months overrepresented the seriousness of his

criminal history.    After hearing defense counsel’s argument for a downward

variance and Jackson’s allocution, the District Court concluded that there was no

basis for a downward variance from the advisory guideline range and sentenced

Jackson to, inter alia, 151 months of imprisonment. This timely appeal followed.1

        Jackson contends that his sentence is procedurally unreasonable. In his

view, the District Court erred by failing to properly calculate the sentencing

guideline range and by failing to meaningfully consider the sentencing factors set

forth in 18 U.S.C. § 3553(a). We review a sentence for procedural reasonableness,

applying an abuse of discretion standard to both inquiries. United States v. Tomko,

562 F.3d 558, 567 (3d Cir. 2009) (en banc). “[I]f the district court’s sentence is

procedurally sound, we will affirm it unless no reasonable sentencing court would


1
    The District Court exercised jurisdiction under 18 U.S.C. § 3231. We exercise
                                         2
have imposed the same sentence on that particular defendant for the reasons the

district court provided.” Id. at 568.

      We reject Jackson’s contention that the District Court failed to properly

calculate the sentencing guideline range. The applicability of the career offender

enhancement was a central issue and the determination that the enhancement

applied established the sentencing range. Neither party questioned the range.

Indeed, Jackson’s argument does not identify any specific miscalculation of the

guideline range.

      Nor are we persuaded that the District Court failed to meaningfully consider

the sentencing factors in 18 U.S.C. § 3553(a).        The Court’s explanation for

rejecting Jackson’s argument that his criminal history overrepresented the

seriousness of his criminal history and for denying a downward variance addressed

several of the § 3553(a) sentencing factors. In our view, the record demonstrates

that the District Court fully considered the factors bearing on Jackson’s sentence.

      Accordingly, we will affirm the judgment of the District Court.




appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                          3